Case 9:19-cv-80825-DMM Document 67-9 Entered on FLSD Docket 01/13/2020 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                      CASE #: 9:19-cv-80825-DMM



   JENNIFER QUASHA,on behalf of
   her son, H.Q., a minor,

           Plaintiff,

   vs.


   CITY OF PALM BEACH GARDENS,
   FLORIDA,

           Defendant.


                         UNSWORN DECLARATION OF DANIEL PRIETO

          Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury, of the laws of the United

   States of America that the following is true and correct.

           1.       I am employed by the City ofPalm Beach Gardens as the Deputy Leisure Services

   Administrator.

          2.        On January 16, 2019, I received a call from H.Q.'s father, Dr. Quasha, about

   discussions he was having with the Palm Beach Gardens Youth Athletic Association(PBGYAA)

   regarding peanuts in Gardens Park. Dr. Quasha informed me that the PBGYAA would not guarantee

   for the Spring T-Ball season that his son's game would be played first each day. Even without him

   explaining further,I understood that the Spring League has significantly more participants and it was

   no surprise that PBGYAA could not guarantee starting times for all of H.Q.'s games.

          3.      I informed Dr. Quasha that I would speak with the PBGYAA about the situation, but

   that I was powerless to do any more for him since the PBGYAA alone handles scheduling,
Case 9:19-cv-80825-DMM Document 67-9 Entered on FLSD Docket 01/13/2020 Page 2 of 5



   concessions and the other matters for which he was having issues. The City maintained the park,

   and on that matter, I clarified that the City would continue to clean and sweep out dugouts at the

   beginning of play each day. It was not reasonable, or even marginally necessary though for the City

   to clean and sweep dugouts between each game. The reason for this is there are 8 fields on this one

   site alone, with games ending at varying times. The City could not know each time H.Q. had a game

   and designate a maintenance worker or workers specifically to H.Q. This was wholly unnecessary.

   The City would leave brooms on site where parents, coaches, volunteers and children could easily

   and quickly access them and sweep out H.Q.'s dugout before he occupied it. Sweeping a dugout

   takes somewhere between 30 seconds and one minute and can be accomplished by anyone. It would

   make no sense for players and coaches for H.Q.'s game to have to locate a city employee, and for

   everyone to wait until he could arrive to perform a task that literally anyone could have done in no

   time, and certainly in far less time than finding and summoning a city worker. Sweeping a dugout

   requires no special maintenance skills. Plaintiff's motion for injunctive reliefrepresents that I stated

   that the City would not continue to maintain and sweep out the dugouts. That is untrue.

          4.      I was perfectly polite with Dr. Quasha. The same could not be said for him though.

   He was verbally abusive, threatening and concluded our conversation by calling me a 'fucking

   asshole" and then hanging up. Despite Dr. Quasha's completely disrespectful language and tone,

   I contacted the league on behalfofH.Q.to see what could be worked out. I was not going to engage

   in any action or inaction that might penalize a child because of his parent's bullying and crass

   behavior.

          5.       The next day, on January 17, 2019,I contacted Mr. Anthony Badala(PBGYAA)in

   an effort to discuss the situation. Mr. Badala informed me that the PBGYAA had an excellent


                                                     2
Case 9:19-cv-80825-DMM Document 67-9 Entered on FLSD Docket 01/13/2020 Page 3 of 5



   resolution, which made play as safe as possible for H.Q., particularly where the parents had utilized

   the word "deadly" in relation to his allergy. Mr. Badala advised that H.Q. would continue to

   participate in the Spring of2019 League,and that the PBGYAA would alleviate the parents' concern

   by scheduling H.Q.'s games the nearby(1.3 miles away)North Palm Beach fields, a facility used by

   PBGYAA.

          6.      I understand that Plaintiff has urged in her court filings her belief that Mr. Badala

   proposed removing H.Q. from the PBGYAA and having play in another league in NOrth Palm

   Beach. This statement is untruthful. It was neverproposed or discussed thatH.Q. would transfer

   to another league. In fact, the City of North Palm Beach did not have a stand alone T-Ball League.

   The North Palm Beach teams played in the PBGYAA. When I spoke with Dr. Quasha, I informed

   him, as had Mr. Badala, that H.Q. would absolutely remain in the PBGYAA league, but that his

   games would be at the other facility, which was used by the PBGYAA, because there were no

   concessions. This proposal was in no way unreasonable or punitive, but instead an additional

   measure that would ease the parents' concerns.

          7.      At this time period, I also corresponded with Mrs. Quasha. She emailed me and

   incorrectly expressed that she understood that her son would be transferred to another league. I

   could not, and still cannot understand how she came to believe this as no one had ever proposed or

   advised her that H.Q. would do anything other than remain in the same PBGYAA league with his

   same friends. Accordingly, I responded in writing that "the assertions made in [her] January 16,

   2019 email are incorrect."

          8.     Dr. and Mrs. Quasha have never been advised that H.Q. was not welcome to

   participate in PBGYAA T-Ball with his same friends. I am not even aware of the existence of any


                                                    3
Case 9:19-cv-80825-DMM Document 67-9 Entered on FLSD Docket 01/13/2020 Page 4 of 5



   league that could have been discussed for H.Q. to play in besides PBGYAA.

          9.      Mr. Badala's proposal to have H.Q.'s game at the nearby facility was in no way a

   punitive or discriminatory measure. Again, the parents were expressing concern over concessions

   and this other facility has no concessions. Problem solved. It contains four(4)fine fields that have

   a long tradition of hosting youth baseball in our community. Children that utilize these fields are

   in no way treated in an inferior manner to children that play games at Gardens Park. Of course, the

   parents,siblings,parents and grandparents ofH.Q.'s teammates and opponents would have also been

   at this field with H.Q. cheering on the players, and the notion that anyone sought to "kick H.Q. to

   the curb" because he is allergic to peanuts is both false and preposterous.

           10.    Moreover, as I understood the situation from the parents, they desired a peanut-free

   environment in the vicinity of H.Q. during his games. Even at Gardens Park, after someone swept

   out his particular dugout, his coaches and the parents would always keep kids from eating peanut

   products in that dugout while H.Q. was there. That should suffice to create a "peanut-free zone"

   where H.Q. could safely occupy the park. I was never informed that receiving a waft of peanut

   aroma from a distance triggers any allergic reaction. The only example they provided was that H.Q.

   could have a reaction if he came into physical contact with peanuts or peanut residue. The

   suggestion to play at the nearby facility was simply another proposed accommodation by PBGYAA

   to what would have already been a safe situation for H.Q. if he remained at Gardens Park. The

   parents, however,kept pushing the issue of concessions, and that is why this suggestion was made.

          1 1.    A temporary stoppage of peanut sales, during H.Q.'s games and practices (as

   proposed by Dr. Quasha), would not have made H.Q.'s dugout any safer. Even under the parents'

   proposal,peanuts could have been bought and sold right up to the minute ofHQ.'s game start time,


                                                    4
Case 9:19-cv-80825-DMM Document 67-9 Entered on FLSD Docket 01/13/2020 Page 5 of 5




     and thus consumed during his game by those that purchased them. Also, parents could still bring

     peanuts from home or the store to the games and consume them. Gardens Park is not a peanut-free

     facility and given the hundreds ofvisitors, the City frankly could not possibly police the snack items

     ofthe hundreds ofpeople that walk into the park with coolers and bags full ofsnacks for themselves

     and their children.

             12.    The notion that halting peanut sales for 90 minutes over the course of a long day

     would make H.Q.'s dugout safer for those 90 minutes did not make any sense to Mr. Badala, and it

     was PBGYAA's decision not to affect the masses in order to implement what seemed like a wholly

     meaningless and ineffective measure, particularly where there were other better, safer options

     including location change.




                                                           Daniel Prieto




                                                      5
